Techo-TM, LLC v Fireaway, Inc. (2014 NY Slip Op 08908)





Techo-TM, LLC v Fireaway, Inc.


2014 NY Slip Op 08908


Decided on December 23, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 23, 2014

Tom, J.P., Friedman, Renwick, Manzanet-Daniels, Kapnick, JJ.


13813 651600/13

[*1] Techo-TM, LLC, Plaintiff-Respondent,
vFireaway, Inc., Defendant-Appellant.


Ira Daniel Tokayer, New York, for appellant.

Order, Supreme Court, New York County (Eileen Bransten, J.), entered February 7, 2014, which, to the extent appealed from as limited by letter, denied defendant's motion to dismiss the complaint for lack of subject matter jurisdiction, unanimously reversed, on the law, with costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
The parties are foreign corporations that neither do nor are authorized to do business in New York (see  CPLR 302), and this case does not fall under any of the exceptions permitting an action in this State by a foreign corporation against another foreign corporation (see  Business Corporation Law [BCL] § 1314[b]). BCL § 1314(b)(4) provides for cases against a non-domiciliary that would be subject to the personal jurisdiction of this State's courts pursuant to CPLR 302. However, while New York recognizes consent as a basis for personal jurisdiction (see  CPLR 301 and Vincent C. Alexander, Practice Commentaries, McKinney's Cons Laws of NY, Book 7B, CPLR 301:1), it does not recognize consent as a basis for long-arm jurisdiction (see Graham v New York City Hous. Auth. , 224 AD2d 248 [1st Dept 1996]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 23, 2014
CLERK